Title: To George Washington from William Temple Franklin, 20 September 1785
From: Franklin, William Temple
To: Washington, George



Sir,
Philad[elphi]a 20th Septr 1785.

Not knowing when I shall have an Opportunity of paying my Respects to your Excellency, an honor which I have long ambitioned, I take the Liberty of forwarding pr Post the Letters committed to my Care. Among these is one from the Marquis de la Fayette, who is well acquainted with my Reverence for your exalted Character and eminent Services, and of which he promised me to acquaint your Exy; but should he have neglected it, I hope you will not be less persuaded of the sincerity thereof, as well as of the Regret I have, in not being at present able to assure you personally of the same. With great Respect, I have the honor to be, Sir, Your Excellency’s most obedt & most humble Servant

W.T. Franklin

